--------------------------------------------------------------------------------

Smithfield Foods, Inc.
2008 Incentive Compensation Plan
Performance Share Unit Award
 
You have been selected to receive a Performance Share Unit Award under the
Smithfield Foods, Inc. 2008 Incentive Compensation Plan (the “Plan”), as
specified below:
 


 
Participant:  Robert W. Manly IV
 
Number of Performance Share Units:      50,000
 
Performance Period:  December 8, 2009 – December 7, 2011
 


 
Performance Measures:
Debt to equity ratio

 
Capital expenditures

 
Performance Targets:


Debt to equity ratio:  For each fiscal quarter ending during the Performance
Period, the Company’s ratio of Debt to Total Capitalization must be 50% or
less.  For purposes of this calculation, “Debt” refers to the sum of the
Company’s notes payable and long-term debt and capital lease obligations
(including the current portion thereof) reduced by the Company’s cash and cash
equivalents and “Total Capitalization” refers to the sum of Debt (as calculated
above) and total equity, all as such terms are reflected in the Company’s
consolidated balance sheets  filed with the U.S. Securities and Exchange
Commission on Forms 10-K or 10-Q during the Performance Period; provided,
however, that (i) the impact on Debt and Total Capitalization of any business
acquisition that occurs during the Performance Period shall be eliminated from
the calculation and (ii) any non-cash charge for asset impairment that occurs
during the Performance Period will be disregarded for purposes of determining
Total Capitalization.  


Capital expenditures: For the period beginning with the fiscal quarter beginning
on November 2, 2009 and ending with the last fiscal quarter ending before the
expiration of the Performance Period, the Company’s cumulative capital
expenditures shall not exceed the Company’s cumulative depreciation and
amortization, all as such terms are reflected in the Company’s consolidated
statements of cash flows filed with the U.S. Securities and Exchange Commission
on Forms 10-K or 10-Q during the Performance Period; provided, however, that (i)
any extraordinary individual capital expenditure by the Company (such as
construction of a new processing facility) exceeding $25,000,000 within any
12-month period other than capital expenditures associated with the current pork
group restructuring plan and (ii) any capital expenditures incurred in
connection with the phase out of sow gestation crates will be disregarded for
purposes of determining cumulative capital expenditures.  

 
- 1 -

--------------------------------------------------------------------------------

 

THIS AGREEMENT, effective on December 8, 2009 (the “Date of Grant”), represents
the grant of Performance Share Units by Smithfield Foods, Inc., a Virginia
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the Plan.  All capitalized terms shall have the meanings in the
Plan.  The parties agree as follows:
 
1.Performance Period. The Performance Period is the Company’s Fiscal quarters
ending within the period from December 8, 2009 to December 7, 2011.
 
2.Value of Performance Share Units. Each Performance Share Unit shall represent
and have a value equal to one share of Company Stock, subject to adjustment as
provided in Section 16 of the Plan.
 
3.Achievement of Performance Targets and Vesting. Subject to the remaining terms
and conditions of this Agreement, for any Performance Share Unit to vest, the
Company must achieve both of the Performance Targets stated above.   
 
If both of the Performance Targets are met, the Performance Share Units shall
vest 100% on December 7, 2011 (the “Vesting Date”).
 
4.Termination Provisions. Except as provided in the next paragraph, the
Participant shall be eligible for vesting and payment of earned Performance
Share Units, as specified in Section 3, only if the Participant’s employment
with the Company continues through the Vesting Date and the Performance Targets
have been achieved.  
 
If the Participant suffers a Disability or dies, or in the event of the
Participant’s Retirement, the requirement that the Participant be employed by
the Company through the Vesting Date is waived.  In that case, the Participant
(or in the event of the Participant’s death, the Participant’s beneficiary)
shall be vested in a pro rata portion of the number of Performance Share Units
equal to the number of full months of employment since the Date of Grant divided
by twenty-four (24), subject to the achievement of the Performance Targets.
 
In the event of the termination of the Participant’s employment by the
Participant or the Company for any reason other than the Participant’s
Disability or death during the Performance Period, the Participant shall forfeit
any unvested portion of this Award, with no payment to the Participant.  The
Participant’s transfer of employment to the Company or any Related Company from
another Related Company or the Company during the Performance Period shall not
constitute a termination of employment.  
 
5.Dividends. The Participant shall have no right to any dividends which may be
paid with respect to shares of Company Stock until any such shares are delivered
to the Participant on or following a Payment Date.
 
6.Form and Timing of Payment of Performance Share Units. Payment of the vested
Performance Share Units shall be made in Company Stock.  Payment for vested
Performance Share Units shall be made on or as soon as administratively
practicable (but in any event no later than 2 ½ months) following the Vesting
Date.

 
- 2 -

--------------------------------------------------------------------------------

 

7.Tax Withholding. The Company shall have the power and the right to deduct or
withhold Company Stock, or require the Participant or beneficiary to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Award.
 
8.Nontransferability. Performance Share Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
 
9.Administration. This Award and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award, all
of which shall be binding upon the Participant.
 
10.Specific Restrictions Upon Shares.  The Participant hereby agrees with the
Company as follows:  
 

 
(a) 
Because any shares of Company Stock acquired with respect to the Performance
Share Units shall be registered under the 1933 Act, no public offering
(otherwise than on a national securities exchange, as defined in the Exchange
Act) of any such Stock shall be made by the Participant under such circumstances
that he or she (or such other person) may be deemed an underwriter, as defined
in the 1933 Act.     

 
11.  Miscellaneous.
 

 
(a) 
Change of Control.  In the event of a Qualifying Change of Control, all unvested
Performance Share Units granted under this Award shall be fully vested and
payment for vested Performance Share Units shall be made immediately, without
regard to the attainment of the Performance Target.  The date of a Qualifying
Change of Control shall be considered a Vesting Date for purposes of this
Agreement.

 

 
(b) 
Adjustments to Shares. Subject to Plan Section 16, in the event of any merger,
reorganization, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock or other change in corporate structure
affecting the Stock, the Committee or Board if Directors of the Company may make
such substitution or adjustments in the aggregate number and kind of shares of
Company Stock subject to this Performance Share Unit Award as it may determine,
in its sole discretion, to prevent dilution or enlargement of rights.  

 

 
(c)
Notices.  Any written notice required or permitted under this Award shall be
deemed given when delivered personally, as appropriate, either to the
Participant or to the Executive Compensation Department of the Company, or when
deposited in a United States Post Office as registered mail, postage prepaid,
addressed, as appropriate, either to the Participant at his or her address set
forth above or such other address as he or she may designate in writing to the
Company, or to the


 
- 3 -

--------------------------------------------------------------------------------

 
 
Attention: Corporate Secretary, at its headquarters office or such other address
as the Company may designate in writing to the Participant.
 

 
(d) 
Failure To Enforce Not a Waiver.  The failure of the Company to enforce at any
time any provision of this Award shall in no way be construed to be a waiver of
such provision or of any other provision hereof. 

 

 
(e) 
Governing Law.  All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
internal law, and not the law of conflicts, of the Commonwealth of Virginia,
except that questions concerning the relative rights of the Company and the
Participant with respect to Shares, shall be governed by the corporate law of
the Commonwealth of Virginia.

 

 
(f) 
Provisions of Plan.  The Performance Share Units provided for herein are granted
pursuant to the Plan, and said Performance Share Units are in all respects
governed by the Plan and subject to all of the terms and provisions thereof,
whether such terms and provisions are incorporated in this Award solely by
reference or expressly cited herein.  If there is any inconsistency between the
terms of this Award and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award.   

 

 
(g) 
Code section 162(m).  It is intended that payments pursuant to this Award to a
Participant who is a “covered officer” within the meaning of section 162(m) of
the Internal Revenue Code constitute “qualified performance-based compensation”
within the meaning of section 1.162-27(e) of the Income Tax Regulations.  To the
maximum extent possible, this Award and the Plan shall be so interpreted and
construed.  No amounts in excess of the number of Performance Share Units earned
under Section 3 of this Award shall be paid to the Participant.         

 
IN WITNESS WHEREOF, the Company has executed this Award in duplicate as of the
8th day of December, 2009.  
 



 
SMITHFIELD FOODS, INC.
             
By: 
     
Michael H. Cole
   
Vice President and Chief
   
Legal Officer



       

The undersigned hereby accepts, and agrees to, all terms and provisions of the
forgoing Award.  


 

         
Robert W. Manly IV

 
 
- 4 -

--------------------------------------------------------------------------------